UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Mobad Service Corporation (Exact name of registrant as specified in its charter) Delaware 27-541-4653 (State of Incorporation or organization) (I.R.S. Employer Identification No.) 3211 Ocean driveVero Beach, FL (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered 50,000,000 Shares of Common Stock OTC-BB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A. (c), check the following box. X . If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box . Securities Act registration statement file number to which this form relates: 333-168-165 Securities to be registered pursuant to Section 12(g) of the Act: INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered Common Stock, 100,000,000 Shares authorized, par value $0.0001 Item 2. Exhibits : ref Registration Statement SEC file # 333-168-165 None. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date: Feb.10 , 2012 Mobad Services Corp By: /s/ Rory O'Dare Rory O'Dare Chief Executive Officer
